Citation Nr: 0522868	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-13 448	)	DATE
	)
	)


THE ISSUES

1.  Whether a July 9, 1986 decision of the Board of Veterans' 
Appeals denying restoration of service connection for 
bilateral hearing loss should be revised or reversed on the 
grounds of clear and unmistakable error.

2.  Whether a July 9, 1986 decision of the Board of Veterans' 
Appeals (Board) denying entitlement to service connection for 
tinnitus should be revised or reversed on the grounds of 
clear and unmistakable error.

(The issues of entitlement to a compensable rating for 
tinnitus prior to June 10, 1999, and whether new and material 
evidence has been received to reopen claims for service 
connection for bilateral hearing loss and a heart disability, 
are the subject of a separate decision of the Board issued 
this date.)



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran in this case served on active duty from January 
1972 to January 1974.

In a July 9, 1986 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's claim for restoration of service 
connection for bilateral hearing loss, and denied the 
veteran's claim for entitlement to service connection for 
tinnitus.  In November 1999, the veteran submitted a motion 
alleging that there was clear and unmistakable error (CUE) in 
the July 9, 1986 Board decision.  In May 2001, the Board 
issued a decision denying the veteran's motion that there was 
CUE in the July 9, 1986 Board decision to the extent it 
denied entitlement to restoration of service connection for 
bilateral hearing loss.  In addition, the May 2001 Board 
decision dismissed without prejudice the veteran's motion 
that there was CUE in the July 9, 1986 Board decision to the 
extent it denied entitlement to service connection for 
tinnitus.  The veteran appealed the May 2001 Board decision 
to the extent that it denied his CUE bilateral hearing loss 
claim.  In a November 2003 Order, the Court of Appeals for 
Veterans Claims (Court) affirmed the May 2001 Board decision 
to the extent that it denied the CUE bilateral hearing loss 
claim.

The veteran subsequently again submitted a motion alleging 
that there was clear and unmistakable error (CUE) in the July 
9, 1986 Board decision.  In a June 23, 2004 decision, the 
Board dismissed the veteran's motion that there was CUE in 
the July 9, 1986 Board decision, to the extent it denied 
entitlement to restoration of service connection for 
bilateral hearing loss.  In addition, the June 23, 2004 Board 
decision denied the veteran's motion that there was CUE in 
the July 9, 1986 Board decision, to the extent it denied 
entitlement to service connection for tinnitus.  The veteran 
appealed the June 23, 2004 Board decision to the Court.  
Prior to review of the veteran's motion by the Court, the 
veteran's claims file was lost.  In October 2004, the 
Secretary submitted a motion for remand in order to allow VA 
to readjudicate the veteran's claims based on a reconstructed 
record.  In December 2004, the Court granted the Secretary's 
motion, and vacated the June 23, 2004 Board decision.

In its November 2003 Order, the Court found that the May 2001 
Board decision dismissal without prejudice of the veteran's 
motion that there was CUE in the July 9, 1986 Board decision, 
to the extent it denied entitlement to service connection for 
tinnitus, was not final and not for appellate review.  As 
such, the tinnitus CUE issue was not subsumed by the November 
2003 Order of the Court, and the July 9, 1986 Board decision 
which denied service connection for tinnitus may be again 
subject to a CUE claim.  

With regard to the veteran's claim of CUE in a July 9, 1986 
decision of the Board which denied entitlement to service 
connection for tinnitus, by way of Chairman's Memorandum No. 
01-05-08 (April 28, 2005), the Chairman of the Board of 
Veterans' Appeals (Board), as directed by the Secretary, 
imposed a temporary stay including on the adjudication of all 
claims in which a claim for service connection for tinnitus 
was filed prior to June 10, 1999, and was denied on the basis 
that the veterans' tinnitus was not persistent for purposes 
of 38 C.F.R. § 4.87 Diagnostic Code 6260.  The bases for the 
July 9, 1986 Board decision included that persistent tinnitus 
had not been demonstrated in service.
 
In the United States Court of Appeals for Veterans Claims 
(Court) decision in Smith v. Nicholson, No. 01-623 (U.S. Vet. 
App. April 5, 2005), the Court remanded to the Board for an 
adequate statement of reasons or bases, the matter of its 
decision to interpret "persistent" in the pre-1999 version 
of 38 C.F.R. Part 4, Diagnostic Code 6260 as requiring that 
tinnitus have an element of constancy in order to be 
compensable.  In the Smith case, the Court also reversed a 
decision of the Board of Veterans' Appeals (Board) which 
concluded that no more than a single 10-percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  VA 
disagrees with the Court's decision in Smith and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of VA has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  
 
Pursuant to the Chairman's directive, the Board must suspend 
action on the issue of whether there was CUE in a July 9, 
1986 decision of the Board which denied entitlement to 
service connection for tinnitus until such time as either the 
April 28, 2005, memorandum is rescinded, or the VA Office of 
General Counsel provides advice and instructions to the Board 
upon resolution of ongoing litigation on this matter.  Once a 
final decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  
 
When the stay is lifted, the issue of whether there is CUE in 
a July 9, 1986 decision of the Board which denied entitlement 
to service connection for tinnitus will be promptly 
adjudicated.

In May 2005, the veteran filed a motion for reconsideration 
of the Board's July 9, 1986 decision denying restoration of 
service connection for bilateral hearing loss.  In June 1996 
the Board denied the veteran's motion.


FINDINGS OF FACT

1.  In a May 17, 2001 decision, the Board denied the 
veteran's motion that the July 9, 1986 Board decision, to the 
extent it denied entitlement to restoration of service 
connection for bilateral hearing loss, should be revised or 
reversed on the grounds of clear and unmistakable error.

2.  In a November 2003 Order, the Court of Appeals for 
Veterans Claims affirmed the May 17, 2001 Board decision to 
the extent it denied the veteran's motion that the July 9, 
1986 Board decision should be revised or reversed on the 
grounds of clear and unmistakable error for denying 
entitlement to restoration of service connection for 
bilateral hearing loss.


CONCLUSION OF LAW

The July 9, 1986 Board decision, to the extent that it denied 
entitlement to restoration of service connection for 
bilateral hearing loss, is no longer subject to revision on 
the grounds of clear and unmistakable error.  38 C.F.R. 
§§ 20.1400(b)(1), and 20.1409(c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the moving party 
of the evidence needed to substantiate his claim and to 
assist him in obtaining the relevant evidence, and finds that 
the provisions of the laws and regulation do not apply to the 
motion.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 
C.F.R. § 3.159 (2004).  

The United States Court of Appeals for Veterans Claims has 
held that the provisions of the VCAA do not apply to a claim 
based on a previous decision having been the result of clear 
and unmistakable error.  See Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  The Court found that an attempt to 
obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process."  As such, an 
allegation of clear and unmistakable error does not represent 
a "claim," but a collateral attack on a final decision.  Id.  
The provisions of the VCAA, and its implementing regulation, 
are not, therefore, applicable to the adjudication of the 
issue of clear and unmistakable error in the Board's July 9, 
1986 decision. 

The veteran's claims files have been reconstructed up through 
2001.  Accordingly, the evidence necessary to determine 
whether there was CUE in the July 9, 1986 Board decision is 
of record.  Additionally, the veteran submitted further 
contentions in support of his CUE motion in July 2005.

As noted above, the veteran was denied restoration of service 
connection for bilateral hearing loss in a July 9, 1986 Board 
decision.  In November 1999, the veteran submitted a motion 
alleging that there was CUE in the July 9, 1986 Board 
decision for failing to grant restoration of service 
connection for bilateral hearing loss.  In a May 2001 
decision, the Board denied the veteran's bilateral hearing 
loss CUE claim.  The veteran appealed the May 2001 decision 
to the Court and the Board's decision was affirmed by the 
Court in November 2003.

Subsequently, the veteran again alleged that there was CUE in 
the July 9, 1986 Board decision for failing to grant his 
claim for restoration of service connection for bilateral 
hearing loss.

Once there has been a final decision by the Board on a motion 
of CUE relating to a prior Board decision on an issue, and 
that CUE decision has been appealed to and decided by a court 
of competent jurisdiction, that prior Board decision on that 
issue is no longer subject to revision on the grounds of CUE.  
Subsequent motions relating to that prior Board decision on 
that issue shall be dismissed with prejudice.  38 C.F.R. 
§§ 20.1400(b)(1), and 20.1409(c) .

In this case the veteran's allegation of CUE in the July 9, 
1986 Board decision for failing to grant restoration of 
service connection for bilateral hearing loss was previously 
denied by a May 2001 Board decision and that decision was 
affirmed by the Court in an Order dated in November 2003.  
Since there has already been a final decision on a motion of 
CUE relating to a prior Board decision on this issue, the 
prior Board decision on this issue is no longer subject to 
revision on the grounds of CUE.  Accordingly, the veteran's 
current motion of CUE with respect to the July 9, 1986 Board 
denial of restoration of service connection for bilateral 
hearing loss must be dismissed with prejudice.  Id.




ORDER

The motion alleging clear and unmistakable error in a July 9, 
1986 Board decision denying entitlement to restoration of 
service connection for bilateral hearing loss is dismissed 
with prejudice.




                       
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



